Bryan, J.,
delivered the opinion of the Court.
'* The appellant filed a bill in equity against the appellees in which it was alleged that they had published a certain statement in the Baltimore American, and that it was their purpose to disseminate and distributed; universally, as well in this State as elsewhere. This statement purported to be an abstract of a bill of complaint filed by the appellees against the appellant, charging that he had infringed their trade-mark by which they designated a certain medical preparation which they manufactured under the name of St. Jacob’s Oil. The appellant’s bill of complaint averred, with a particularity not neccessary now to repeat, that he would sustain irreparable damage unless the appellees were restrained from their proceedings, and prayed an injunction. The Circuit Court enjoined the appellees from the further publication and dissemination of the said statement, and from any other publication in reference to the suit brought by them. Afterwards, during the succeeding term, on the petition of the appellees, the Court modified the injunction so as to permit them to make known to all persons who might be interested, that a suit had been instituted by them to restrain the appellant from selling “Salvation Oil,” upon the claim by them that the manufacture and sale thereof was an infringement of their trade-mark “St. Jacob’s Oil,” and that they intended to endeavor to prevent all dealers from selling “Salvation Oil,” and to hold them responsible for violation of said trade-mark.
*534(Decided 9th March, 1886.)
This order changed and limited the original injunction. It effectually extinguished it to the extent of its operation. Nothing more could be effected within its limits by the most formal order of dissolution. We think that an appeal properly lies from it. But we think that the Circuit Court'did not err in passing it. There is no appeal from the original order for an injunction, and its propriety is not a question before us; but the'modification subsequently made by the Court merely gave the appellees permission to exercise a right which seems to us very clearly to belong to them. The order merely authorizes the modification of a fact, to wit: the pendency of proceedings in Court. No reference is made to any discussion of the question involved, or anything tending in any way to anticipate or hinder the administration of justice at the hearing.

Order affirmed with costs, and cause remanded.